Citation Nr: 0404594	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  01-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio, which denied service connection 
for PTSD.  

In July 2003, the Board remanded the case with instructions 
that the veteran be scheduled for a hearing.  In December 
2003 and January 2004, the RO notified the veteran that her 
hearing had been scheduled for January 29, 2004.  However, 
the veteran failed to appear with no explanation provided.  
Her hearing request is therefore withdrawn. 

This case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on her part.


REMAND

The veteran claims that she suffers from PTSD as a result of 
a sexual assault and sexual harassment during her period of 
active duty.  However, the Board finds that additional 
development is required before it can adjudicate this claim.  

I.  Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, the Board notes that the veteran has not been 
provided notice in accordance with the provisions of the 
VCAA, including with regard to the division of responsibility 
between the VA and herself in obtaining evidence in support 
of her claim.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform the 
claimant which evidence the VA will seek to provide and which 
evidence the claimant is to provide, is remandable error.  
Accordingly, this procedural error must be addressed prior to 
final appellate review.  

II.  Regulatory Changes

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

The Board notes that 38 C.F.R. § 3.304(f) was amended in 
March 2002, during the pendency of this appeal.  See 67 Fed. 
Reg. 10332 (Mar. 7, 2002).  This regulation is specifically 
germane to the development and adjudication of this claim as 
the revision involves the standard of proof and the type of 
evidence necessary to substantiate a claim of service 
connection for PTSD based on personal assault.  

If PTSD is based on personal assault, evidence from sources 
other than the veteran's records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R.    § 3.304(f)(3).  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in the mentioned sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

The revised regulation also specifically provides that VA 
will not deny this type of PTSD claim without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2003).  The record shows that the RO 
sent the veteran a PTSD development letter in May 1999, 
predating the revised section 3.304(f)(3). Given the other 
deficiencies described above with regard to procedural due 
process and evidentiary development of this case, the Board 
finds that full and complete compliance with the amended 
section 3.304(f)(3) is required.

Because the above-cited regulation changed during the 
pendency of this appeal, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to her.  In this case, the veteran has not been 
notified of the changes in the regulation described above and 
has not been afforded any opportunity to present relevant 
argument.  This defect must also be addressed prior to final 
appellate review. 

III.  VA Examination

The record shows that the veteran has an extensive history of 
bipolar disorder and polysubstance abuse.  A November 2000 
treatment record from Woodland Centers also listed a 
diagnosis of PTSD.  In light of the VCAA, the Board finds 
that the veteran should be afforded a VA psychiatric 
examination.  The examiner should be requested to review the 
record and provide an opinion as to whether the evidence 
indicates that a personal assault occurred in service, and if 
so, comment on whether the veteran's claimed history of 
sexual assault in service cause or contributed to any Axis I 
diagnosis, including PTSD.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.   The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, the RO will obtain for 
her.  In particular, this notice should 
advise the veteran that she may submit 
any corroborating lay and/or medical 
evidence she may have pertaining to 
treatment for her PTSD symptoms.

2.  In accordance with governing legal 
criteria, the RO should send the veteran 
an appropriate stressor development 
letter.  The veteran should also be 
notified that in-service personal assault 
may be corroborated by evidence from 
sources other than the service records, 
as defined in 38 C.F.R. § 3.304(f)(3).  
All specific examples of alternative 
sources of evidence listed in section 
3.304(f)(3) must be included in the 
notification to the veteran.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.

3.  Upon receipt of the veteran's 
response to the development in paragraph 
2, the RO should undertake any and all 
further development action indicated by 
the evidence of record concerning the 
veteran's claim for service connection 
for PTSD due to personal assault.  The RO 
should then make a determination as to 
whether there is any credible supporting 
evidence that the veteran was sexually 
assaulted during active service.  A 
statement of the RO's determination 
should be placed into the claims file.

4.  Thereafter, the veteran should be 
afforded a comprehensive VA psychiatric 
examination.  The claims file should be 
provided to the examiner for his or her 
review in connection with the 
examination.  All necessary tests and 
evaluations should be performed, and the 
examiner should not render a final 
opinion until after receipt of all test 
results.  

Following a review of the veteran's 
claims file, completion of the 
examination, and receipt of all test 
results, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the evidence indicates that 
the veteran was sexually assaulted in 
service.  

If it is determined that a sexual assault 
occurred in service, the examiner should 
comment on whether the veteran's history 
of sexual assault in service either 
caused or contributed to her current 
psychiatric symptoms, including PTSD.  
The examiner may not consider any other 
incidents which have not been verified.  
The examination report should include the 
complete rationale for all opinions 
expressed.  

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD, to specifically include 
consideration of 38 C.F.R. § 3.304(f) and 
any other applicable governing legal 
criteria.  

6.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  
Thereafter, the veteran and her 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until she is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


